Exhibit 10.1

 

REWAREHOUSE FACILITY

EXECUTION VERSION

 

AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT

AND

AMENDMENT NO. 1 TO PRICING SIDE LETTER

 

Amendment No. 1 to Master Repurchase Agreement (the “Repurchase Agreement
Amendment”) and Amendment No. 1 to Pricing Side Letter (the “Pricing Letter
Amendment”, and together with the Repurchase Agreement Amendment, this
“Amendment”), dated as of January 9, 2014, among CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC (the “Buyer”), EXCEL MORTGAGE SERVICING, INC. (the
“Seller”), INTEGRATED REAL ESTATE SERVICE CORP. and IMPAC MORTGAGE
HOLDINGS, INC. (the “Guarantors”).

 

RECITALS

 

The Buyer, the Seller and the Guarantors are parties to that certain (a) Master
Repurchase Agreement, dated as of September 18, 2013 (the “Existing Repurchase
Agreement”; as amended by this Amendment, the “Repurchase Agreement”) and
(b) Pricing Side Letter, dated as of September 18, 2013 (the “Existing Pricing
Side Letter”; as amended by this Amendment, the “Pricing Side Letter”).  The
Existing Repurchase Agreement and Existing Pricing Side Letter shall be known
herein as the “Existing Agreements”.  The Guarantors are parties to that certain
Guaranty (the “Guaranty”), dated as of September 18, 2013, as the same may be
further amended from time to time.  Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Existing Agreements.

 

The Buyer, the Seller and the Guarantors have agreed, subject to the terms and
conditions of this Amendment, that the Existing Agreements be amended to reflect
certain agreed upon revisions to the terms of the Existing Agreements.  As a
condition precedent to amending the Existing Agreements, the Buyer has required
the Guarantors to ratify and affirm the Guaranty on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Agreements are hereby amended as follows:

 

SECTION 1.                            Definitions.  Section 1 of the Existing
Pricing Side Letter is hereby amended by

 

1.1                               deleting subsection (x) of the definition
“Asset Value” and replacing it with the following:

 

(x)                                 when the Purchase Price for such Purchased
Mortgage Loan is added to other Purchased Mortgage Loans, the aggregate Purchase
Price of all Purchased Mortgage Loans of any type of Mortgage Loan set forth
below exceeds the applicable percentage listed opposite such type of Mortgage
Loan as set forth below:

 

--------------------------------------------------------------------------------


 

Type of Mortgage 
Loan

 

Percentage of the 
Maximum Repledge 
Facility Purchase Price 
(unless otherwise 
noted)

Conforming Mortgage Loans

 

100%

FHA Loans and VA Loans

 

100%

Aged Loans

 

10%

Wet-Ink Mortgage Loans

 

30%

Jumbo Mortgage Loans

 

25%

Conforming High LTV Loans (Conforming Tier 1 High LTV Loans and Conforming Tier
2 High LTV Loans, combined)

 

25%

Conforming Tier 1 High LTV Loans

 

25%

Conforming Tier 2 High LTV Loans

 

6.25%

USDA Loans

 

5%

Manufactured Home Loans

 

5%

 

1.2                               deleting subsection (a) of the definition
“Pricing Rate” and replacing it with the following:

 

“Pricing Rate” means (a) CSCOF plus the applicable percentage listed opposite
the type of Mortgage Loan as set forth below:

 

Type of 
Mortgage Loan

 

Percentage for 
Mortgage Loans 
other than Wet-
Ink Mortgage 
Loans or Aged 
Loans

 

Percentage for 
Wet-Ink 
Mortgage 
Loans(increases 
calculated based 
upon original 
Pricing Rate)

 

Percentage for 
Aged Loans 
(increases 
calculated based 
upon original 
Pricing Rate)

Conforming Mortgage Loan (other than Conforming High LTV Loans)

 

2.75%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

 

2

--------------------------------------------------------------------------------


 

FHA Loan and VA Loan

 

2.75%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

USDA Loan

 

2.75%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

Manufactured Home Loans

 

2.75%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

Jumbo Mortgage Loans

 

2.75%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

Conforming High LTV Loans

 

3.00%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

 

1.3                               deleting subsection (a) of the definition
“Purchase Price Percentage” and replacing it with the following:

 

“Purchase Price Percentage” means, (a) the applicable percentage listed opposite
the type of Mortgage Loan as set forth below:

 

 

Type of 
Mortgage Loan

 

Percentage for 
Mortgage Loans 
other than Aged 
Loans

 

Percentage for 
Aged Loans 
(reductions 
calculated based 
upon original 
Purchase Price 
Percentage)

Conforming Mortgage Loan

 

95%

 

reduced by an additional 5%

USDA Loan

 

95%

 

reduced by an additional 5%

FHA Loan and VA Loan

 

95%

 

reduced by an additional 5%

Conforming High LTV Loans

 

95%

 

reduced by an additional 5%

Manufactured Home Loans

 

95%

 

reduced by an additional 5%

Jumbo Mortgage Loans

 

95%

 

reduced by an additional 5%

Wet-Ink Mortgage Loans

 

Percentage based on type of Mortgage Loan

 

n/a

 

3

--------------------------------------------------------------------------------


 

SECTION 2.                            Definitions.  Section 2 of the Existing
Repurchase Agreement is hereby amended by:

 

2.1                               adding the following definitions in their
proper alphabetical order:

 

“Manufactured Home Loan” means a Conforming Mortgage Loan, FHA Loan or VA Loan
secured by a manufactured home (as defined by the United States Department of
Housing and Urban Development) provided that (a) such manufactured home is
attached to a permanent foundation and is no longer transportable and (b) such
Conforming Mortgage Loan, FHA Loan or VA Loan is eligible for securitization by
an Agency pursuant to the terms of the applicable Agency guide.

 

“USDA Loan” means a first lien Mortgage Loan originated in accordance with the
criteria established by and guaranteed by the United States Department of
Agriculture.

 

2.2                               deleting the definition of “Mortgage Loan” in
its entirety and replacing it with the following:

 

“Mortgage Loan” means any first lien closed Conforming Mortgage Loan, Conforming
High LTV Loan, USDA Loan, FHA Loan, Manufactured Home Loan, Jumbo Mortgage Loan
or VA Loan which is a fixed or floating-rate, one-to-four-family residential
mortgage or home equity loan evidenced by a promissory note and secured by a
first lien mortgage, which satisfies the requirements set forth in the
Underwriting Guidelines and Section 13.b hereof; provided, however, that, except
with respect to Conforming High LTV Loans and as expressly approved in writing
by Buyer, Mortgage Loans shall not include any “high-LTV” loans (i.e., a
mortgage loan having a loan-to-value ratio in excess of (a)  with respect to FHA
Loans or VA Loans, 97%, (b) with respect to Conforming Mortgage Loans (other
than Conforming High LTV Loans), up to but not including 97% (provided that
Conforming Mortgage Loans with an LTV of 80% or higher must be covered by
primary mortgage insurance) or (c) such lower percentage set forth in the
Underwriting Guidelines) or any High Cost Mortgage Loans and; provided, further,
that the related Purchase Date is no more than thirty (30) days following the
origination date.

 

SECTION 3.                            Schedule 1.  Schedule 1 of the Existing
Repurchase Agreement is hereby amended by adding the following subsection at the
end of Part 1 thereof:

 

(eee)  Qualified Mortgage. Notwithstanding anything to the contrary set forth in
this Agreement, on and after January 10, 2014 (or such later date as set forth
in the relevant regulations), (i) prior to the origination of each Mortgage
Loan, the originator made a reasonable and good faith determination that the
Mortgagor had a reasonable ability to repay the loan according to its terms, in
accordance with, at a minimum, the eight underwriting factors set forth in 12
CFR 1026.43(c) and (ii) each Mortgage Loan is a “Qualified Mortgage” as defined
in 12 CFR 1026.43(e).

 

SECTION 4.                            Conditions Precedent.  Section 3 of this
Amendment shall become effective as of January 10, 2014 and the remainder of
this Amendment shall become effective as of the date hereof, subject to the
satisfaction of the following conditions precedent:

 

4

--------------------------------------------------------------------------------


 

4.1                               Delivered Documents.  On the date hereof, the
Buyer shall have received the following documents, each of which shall be
satisfactory to the Buyer in form and substance:

 

(a)                                 this Amendment, executed and delivered by
the Guarantors, the Buyer and the Seller; and

 

(b)                                 such other documents as the Buyer or counsel
to the Buyer may reasonably request.

 

SECTION 5.                            Representations and Warranties.  The
Seller hereby represents and warrants to the Buyer that it is in compliance with
all the terms and provisions set forth in the Master Repurchase Agreement on its
part to be observed or performed, and that no Event of Default has occurred or
is continuing, and hereby confirms and reaffirms the representations and
warranties contained in Section 13 of the Master Repurchase Agreement.

 

SECTION 6.                            Limited Effect.  Except as expressly
amended and modified by this Amendment, the Existing Agreements shall continue
to be, and shall remain, in full force and effect in accordance with its terms
and the execution of this Amendment.

 

SECTION 7.                            Severability. Each provision and agreement
herein shall be treated as separate and independent from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

 

SECTION 8.                            Counterparts.  This Amendment may be
executed by each of the parties hereto on any number of separate counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

 

SECTION 9.                            GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 10.                     Reaffirmation of Guaranty.  The Guarantors
hereby ratify and affirm all of the terms, covenants, conditions and obligations
of the Guaranty and acknowledge and agree that the term “Obligations” as used in
the Guaranty shall apply to all of the Obligations of Seller to Buyer under the
Master Repurchase Agreement and Pricing Side Letter, as amended hereby.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Buyer

 

 

 

 

 

By:

/s/ Adam Loskove

 

Name: Adam Loskove

 

Title: Vice President

 

 

 

 

 

EXCEL MORTGAGE SERVICING, INC., as Seller

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

Name: Todd R. Taylo

 

Title: EVP / CFO

 

 

 

 

 

IMPAC MORTGAGE HOLDINGS, INC., as a Guarantor

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

Name: Todd R. Taylo

 

Title: EVP / CFO

 

 

 

 

 

INTEGRATED REAL ESTATE SERVICE CORP., as a Guarantor

 

 

 

 

 

By:

/s/ William S. Ashmore

 

Name: William S. Ashmore

 

Title: President

 

Signature Page to Amendment No. 1 to Master Repurchase Agreement and Amendment
No. 1 to Pricing Side Letter

 

--------------------------------------------------------------------------------

 